Citation Nr: 0106003	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
secondary to the service-connected left knee disorder. 

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine secondary to the service-
connected left knee disorder. 

3.  Entitlement to service connection for migraine headaches 
secondary to the service-connected left knee disorder. 

4.  Entitlement to service connection for a sleep disorder 
secondary to the service-connected left knee disorder.
 
5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

Following an August 1996 Board remand requesting additional 
development with respect to the issues of entitlement to 
service connection for a low back disability and a rating in 
excess of 40 percent for the service-connected left knee 
disability, service connection was granted for a low back 
disorder by a January 1997 rating decision.  This rating 
decision also increased the rating for the service connected 
left knee disability to 50 percent.  In a statement from the 
veteran, received in February 1999, he acknowledged that this 
is the highest assignable rating for his knee disability, he 
did not claim entitlement to increased compensation for his 
knee disability on an "extraschedular basis", and he 
indicated he was only mentioning his knee as it related to 
his other claims.  The Board concludes that the veteran has 
withdrawn his appeal with respect to the issue of an 
increased rating for his left knee.  38 C.F.R. § 20.204(b) 
(2000).


REMAND

The RO has found the claims for service connection for 
fibromyalgia, degenerative disc disease of the cervical 
spine, migraine headaches and a sleep disorder secondary to 
the service-connected left knee disorder to be not well-
grounded.  A law enacted during the pendency of the claims on 
appeal eliminated the concept of a well grounded claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law also redefined the 
obligations of the Department of Veterans Affairs with 
respect to the duty to assist.  Id.  These changes are 
potentially beneficial to the interests of the veteran, and 
the Board thus concludes that a remand is necessary to afford 
the appellant initial application of these provisions by the 
RO.  To do otherwise would be potentially prejudicial to the 
interests of the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Because of the change in the law as recorded above and the 
need for some development, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107).  In particular, while the record 
includes an opinion from a VA physician as to the 
relationship between the service-connected knee disorder and 
fibromyalgia and degenerative disc disease of the cervical 
spine (see December 1996 VA examination report), there is no 
such opinion with regard to migraine headaches and a sleep 
disorder.  Thus, the Board concludes that an opinion from a 
VA physician as to whether there is an etiologic relationship 
between the service-connected left knee disorder (to include 
medication taken for this condition) and migraine headaches 
and a sleep disorder is "necessary to make a decision" with 
respect to these claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

With respect to the claim for a total disability rating for 
compensation based on individual unemployability, the 
adjudication of this issue must be deferred, as the 
resolution of this issue may be affected by the outcome of 
the adjudication of the service connection issues on appeal 
as well as current examination regarding the veteran's 
service connected low back disability.  Finally, to the 
extent there are records that might be pertinent, they should 
be identified by the veteran, and obtained for association 
with the claims folder.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The veteran should be asked to 
identify any pertinent treatment records 
that are not already on file.  If he 
desires VA assistance in obtaining those 
records, he should provide such 
information as is needed to obtain those 
records.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his  
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his 
service-connected low back strain with 
degenerative changes.  All indicated 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected low back 
strain with degenerative changes, 
including setting forth in degrees of 
excursion any limitation of motion of the 
low back.  The examiner is also requested 
to:  (1) Express an opinion as to whether 
pain that is related to the veteran's 
service-connected low back strain with 
degenerative changes could significantly 
limit the functional ability of the low 
back during flare-ups, or when the low 
back is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; (2) determine 
whether as a result of the 
service-connected low back strain with 
degenerative changes, the low back 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

3.  The veteran should be afforded a VA 
neurology examination to determine the 
existence and etiology of any currently 
manifested migraine headaches and sleep 
disorder.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether the veteran currently has 
migraine headaches or sleep disorder, 
and, if so, whether it is at least as 
likely as not that currently manifested 
migraine headaches or sleep disorder are 
proximately due to his service connected 
left knee disability or have been 
chronically worsened by his service 
connected left knee disability.  A 
complete rationale should be provided for 
any opinion offered.

4.  The RO should review the claims file 
and ensure that the provisions of the 
Veterans Claims Assistance Act of 2000 
have been complied with and then 
readjudicate the issues on appeal.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





